11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT
Charles Edward Robinson,                   * From the 12th District Court
                                             of Walker County,
                                             Trial Court No. 24732.

Vs. No. 11-12-00295-CV                        * April 29, 2016

Austin Wiley Garcia,                          * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

       Both the opinion and judgment of this court dated July 9, 2015, and entered
in the minutes of this court at Volume 38, page 296 are withdrawn. The opinion
and judgment of this court dated April 29, 2016, are substituted therefor.

                               11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT
Charles Edward Robinson,                   * From the 12th District Court
                                             of Walker County,
                                             Trial Court No. 24732.

Vs. No. 11-12-00295-CV                        * April 29, 2016

Austin Wiley Garcia,                          * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is reversed, and the cause is remanded for
a new trial. The costs incurred by reason of this appeal are taxed against Austin
Wiley Garcia.